Citation Nr: 0407759	
Decision Date: 03/25/04    Archive Date: 04/01/04	

DOCKET NO.  01-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971, 
including service in Vietnam.  He was awarded the combat 
infantry badge and Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

During the veteran's personal hearing, held in October 2002, 
he testified that he began receiving treatment at a VA 
facility in 1998.  Records relating to this treatment have 
not been associated with the record on appeal.  Subsequent to 
the veteran's examination in November 2000, an August 2001 
statement was received from a VA physician indicating 
diagnoses including rule out PTSD.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed with respect to the claim on 
appeal.

2.  The RO should contact the VA 
facilities in Mayaguez, San Juan, and 
Arecibo (Vet Center) and request copies 
of all records relating to treatment of 
the veteran from January 1998 until the 
present.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
existence and etiology of any currently 
manifested PTSD.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that the veteran currently has PTSD.  
If the veteran currently has PTSD, the 
examiner is requested to offer an opinion 
as to whether it is as likely as not that 
currently manifested PTSD is related to 
the veteran's active service or any 
stressors experienced while he was on 
active duty.  If it cannot be determined 
that the veteran currently has PTSD on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

4.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




